Rodenbeck, J.
The action is upon a promissory note. The examination relates to affirmative defenses. The plaintiff must be prepared to meet these defenses. It will be sufficient for it to prove the note and its non-payment to make out a cause of action, but after the defendant has put in evidence of his defense, the burden shifts upon the plaintiff to show that it has a valid and subsisting *492claim and the amount of the claim. Under such circumstances an examination by the plaintiff as to defendant’s affirmative defenses is permitted. Civ. Prac. Act, § 290; Schweinburg v. Altman, 131 App. Div. 795; Globe Elevator Co. v. American Molasses Co., 197 id. 921. Motion denied, with ten dollars costs to abide the event.
Ordered accordingly.